Citation Nr: 1437690	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-09 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a right knee condition.

2. Entitlement to service connection for a right hip condition, to include as secondary to a right knee condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Houston, Texas. 

In December 2013, the Veteran testified at a travel board hearing at the RO in Houston, Texas before the undersigned Veterans Law Judge.

The Board remanded this matter in February 2014.  As there has not been substantial compliance with the Board's remand directives, the appeal must be remanded again.  See Stegall v. West, 11 Vet. App. 268, 270-71.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its February 2014 remand, the Board directed the RO to schedule the Veteran for a VA examination to determine the current nature and likely etiology of his right knee and right hip conditions.  

Pursuant to the Board's remand, the Veteran was afforded a VA examination in April 2014.  The VA examiner diagnosed degenerative joint disease of the right knee and hip and concluded that these conditions were less likely than not incurred in or caused by the claimed in-service injury.  In providing this opinion, the examiner noted that the Veteran was seen in January 1965 after hitting his knee, however, his examination, and x-rays were normal.  There was also no evidence of a knee problem at discharge.  In regards to the Veteran's hip condition, he noted that there is no indication of hip problems in service or at discharge.  He also stated that there are no "post service records of problems."  The Veteran's main problem with his knees has been long standing gout, and the VA examiner noted that there is no indication in the service medical records of a knee injury that would cause later sequelae or evidence of gout.  The VA examiner did not provide an opinion on secondary service connection, presumably because the examiner did not find that the knee disability was related to service. 

The Board finds that the April 2014 VA examiner's opinion is inadequate because it appears to be based, in large part, on finding that there were no post service knee problems.  Despite the Board's instruction, the examiner did not consider the Veteran's lay assertions regarding knee pain following the in-service injury and knee pain since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The probative value of the opinion is further called into question because it appears to be based on the Veteran's self-report of long-standing gout affecting his knee and the Veteran's belief that the two are related.  The examiner did not indicate whether the diagnosis of gout is supported by medical evidence or anything other than the Veteran's assertions.  The examiner also did not indicate whether gout could be the only cause of the Veteran's knee complaints.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that this matter must be remanded again for an addendum opinion to comply with the February 2014 remand instructions.

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who conducted the Veteran's VA examination in April 2014, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  The entire claims file and all pertinent records must be reviewed by the examiner.  

After reviewing the record, the examiner should address the following: 

(a) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any right knee condition, had its onset in service or is etiologically related to service, specifically addressing the reported in-service injury and the Veteran's lay assertions regarding knee pain following the in-service injury and knee pain since service. 

(b) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any right hip condition had its onset in service or is etiologically related to service.

(c) If the answer to (b) is no, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any right hip condition was caused or aggravated by the Veteran's right knee condition. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2. Upon completion of the above, readjudicate the issues on appeal. If any benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

